Exhibit 10.1 StockPurchaseAgreement THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the 5th day of March 2008, by and among Valda Downing and Karl Antonius (collectively the “Sellers”) and Hugh Downing (being herein referred to as “Purchaser”). PRELIMINARY STATEMENTS A. Ms. Downing is an individual owning an aggregate of 5,500,000 shares of Suncross Exploration Corporation (“Suncross”), and Mr. Antonius is an individual owning an aggregate of 4,500,000 shares of Suncross. B. Ms. Downing is willing to sell 5,500,000 shares of common stock of Suncross, and Mr. Antonius is willing to sell 4,500,000 shares of common stock of Suncross, an aggregate of 10,000,000 shares of common stock of Suncross (the “Common Stock”). C. Sellers desire to sell the Common Stock to Purchaser, and Purchaser desires to purchase the Common Stock from Sellers, on the terms, provisions and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Sellers and Purchaser do hereby agree as follows: ARTICLE I Purchase and Sale of the Common Stock Section 1.01.Purchase and Sale.On the Closing Date (as defined below) and upon the terms and subject to the conditions set forth herein, the Sellers shall deliver the 10,000,000 shares of Suncross Common Stock to the Purchaser free and clear of all liens, and Purchaser shall purchase the Common Stock from the Sellers in accordance with Section 1.02 below. Section 1.02.Purchase Price.The purchase price (the “Purchase Price”) for the Common Stock shall be $10,000 (or $0.001 per share of Common Stock sold), constituting $5,500 for the 5,500,000 shares of common stock sold by Ms. Downing and $4,500 for the 4,500,000 shares of common stock sold by Mr.
